Citation Nr: 9919389	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for psychiatric 
disability, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.  

He initially filed a claim for service connection for a 
nervous condition in September 1969.  In May 1970, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denied the veteran's claim.  He did not 
appeal that denial, nor did he appeal the last final denial 
of the claim in April 1989.  

This appeal arises from a January 1998 rating decision of the 
RO that apparently reopened the veteran's claim for service 
connection for a psychiatric disability characterized as 
schizophrenia, but denied the claim as not well grounded.  
The veteran timely appealed that determination to the Board 
of Veterans' Appeals (Board).  


REMAND

Initially, the Board notes that the last final denial for 
service connection for a psychiatric disability, prior to 
this appeal, was a rating decision of April 1989.  As the 
veteran did not appeal that determination, it is 
unquestionably final.  Therefore, the claim should only be 
reopened and reconsidered (on a de novo basis) if new and 
material evidence is presented.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).  While 
the RO apparently reopened the claim in January 1998, the RO 
did not clearly explain the basis for the reopening (in light 
of the 1970 determination that the veteran had not presented 
evidence that he had a psychosis in service or within the one 
year presumptive period, and the 1989 confirmation of that 
denial), and did not provide the veteran with the laws and 
regulations governing finality and reopening of previously 
disallowed claims.  As the Board renders an independent 
determination on the question of whether new and material 
evidence has, in fact, been presented to reopen the claim, 
see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the RO 
should correct the aforementioned deficiencies on remand 
prior to the Board's consideration of the issue on appeal.

However, prior to reconsidering the issue on appeal, the 
Board finds that further medical development would be helpful 
in resolving the issue on appeal.  See Ivey v. Derwinski, 2 
Vet. App. 320 (1992).

The Board notes that the claims file contains conflicting 
evidence about when the veteran's current psychiatric 
symptomatology started.  In a private psychiatric evaluation 
of June 1969, the examiner indicated that the veteran's 
symptoms started during his college education prior to his 
military service.  A private physician opined in April 1989 
that stressful events during the veteran's military service 
triggered a psychotic reaction that developed into 
schizophrenia.  This same physician noted differing diagnoses 
of the veteran's psychiatric illness in subsequent letters.  
On VA psychiatric examination in August 1996, the examiner 
noted a history of a nervous disorder that began in the 
veteran's childhood.  This VA examiner specifically 
acknowledged that he or she did not have access to the 
veteran's prior medical records.  In differing testimony, the 
veteran claimed at his Board hearing in October 1998 that his 
psychiatric symptoms had started within one year of his 
separation from the military and, alternatively, at his 
hearing on appeal in May 1996 that it had started during his 
active service period.

A review of the claims file indicates that the veteran's 
first diagnosis for schizophrenia was during a VA 
hospitalization commencing in late June 1969.  It was 
reported that the veteran had been on sick leave from his 
employment for the previous four weeks.  This contemporaneous 
evidence places the commencement of the manifestation of the 
veteran's schizophrenic symptoms in the last week of May 
1969, approximately two weeks after the one year anniversary 
of his discharge from military service.

The Board finds that the apparently conflicting evidence and 
medical opinions as to the onset of his schizophrenia are not 
adequate to resolve the issue on appear, particularly since 
no opinion of record appears to be based on a thorough review 
of the veteran's medical records.  Accordingly, a new VA 
psychiatric examination, with an opinion as to the likely 
etiology of the disorder, is warranted.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, in a private discharge summary for a period of 
hospitalization in May 1982 due to the veteran's psychiatric 
disorder, it was noted that the veteran had filed for 
disability benefits from the Social Security Administration 
(SSA).  At his hearing on appeal in May 1996, the veteran 
reported that he had been awarded such benefits.  As the 
decision and its supporting medical evidence could contain 
findings potentially relevant to the current claim, this 
evidence should be obtained and associated with the record 
prior to having him undergo further examination.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  The same is true of 
any outstanding VA or private records of treatment of the 
veteran since August 1996.

Accordingly, the claim is REMANDED to the RO for the 
following actions:


1. The RO should obtain and associate 
with the record all outstanding records 
of treatment for the veteran's 
schizophrenia from August 1996 to the 
present time.  After securing the 
necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder; 
to include those from any identified VA 
clinic or medical center.  The RO should 
specifically request a release forms for 
the following healthcare provider:

a.  Martin N. Weiner, M.D.
	4-14 Saddle River Road
	Suite 203
	Fair Lawn, New Jersey 
07410
* Note:  In addition to the 
veteran's treatment records, 
Dr. Weiner should be requested 
to attach a letter explaining 
his changing diagnoses over the 
years to include schizophrenia 
in April 1989, major depression 
in May 1995, and PTSD in June 
1996.

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After obtaining any necessary 
information from the veteran, the RO 
should contact the appropriate office of 
the Social Security Administration to 
request a copy of the decision that 
awarded him disability benefits, as well 
as copies of any medical evidence 
utilized to reaching its determination.

3.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
likely etiology of any current 
schizophrenia suffered by the veteran.  
It is imperative that the veteran's 
entire claims folder, to include a 
complete copy of this REMAND, be provided 
to, and be reviewed by, the examiner in 
connection with the examination.  
Psychological testing should be 
performed, if deemed necessary.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion that addresses 
whether it is at least as likely as not 
that a) the veteran's schizophrenia 
preexisted service; and, if so b) the 
disorder permanently increased in or as a 
result of service; and, if not c) the 
veteran's schizophrenia had its onset in 
service or manifested itself to a 
compensable degree within one year of the 
veteran's discharge from service.  All 
findings, opinions, and bases therefor 
should be set forth in detail in a 
typewritten report.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include and opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of whether 
new and material evidence has been 
presented to reopen the claim for service 
connection for psychiatric disability, 
diagnosed as schizophrenia.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) (citing to, 
among other things, all pertinent legal 
authority considered, to include that 
governing finality and reopening of 
previously disallowed claims) and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




